          Case 1:20-cv-00706-DLC Document 464 Filed 08/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              8/25/2021
---------------------------------------------------------------X
FEDERAL TRADE COMMISSION, et al.,                              :
                                                               :   20-CV-706 (DLC) (RWL)
                                    Plaintiffs,                :
                                                               :
                  - against -                                  :   ORDER
                                                               :
VYERA PHARMACEUTICALS, LLC, et al.,                            :
                                                               :
                                    Defendants.                :
                                                               :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        The Superintendent or other official in charge of the United States Bureau Of

Prison’s Allenwood Correctional Institution, shall produce inmate Martin Shkreli on August

26, 2021 to a suitable location within the facility, equipped with a working telephone, to

participate in a telephone conference with counsel and the Court, from 10:00 a.m. until

5:00 p.m. The information needed to join the telephone conference will be provided to

the facility by Mr. Shkreli’s counsel. Mr. Shkreli shall be afforded privacy for protection of

the attorney-client privilege. The Court appreciates that this order is made on very short

notice; it had been the Court’s understanding that arrangements previously had been

made and were in place.

        Upon receipt of this Order, counsel for Mr. Shkreli shall transmit this Order to the

Superintendent or other official in charge of the facility. Counsel for Defendant shall also

determine the telephone number where Plaintiff may be reached by telephone in order to

make the necessary arrangements for this conference, including all information, such as

a call-in number, required to conduct a test. Counsel for the Defendant shall confirm to

the Court that all necessary preparations have been made.


                                                        1
        Case 1:20-cv-00706-DLC Document 464 Filed 08/25/21 Page 2 of 2




                                          SO ORDERED.



                                          _________________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated: August 25, 2021
       New York, New York

Copies transmitted this date to all counsel of record.




                                             2
